UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-27915 GENIUS PRODUCTS, INC. (Exact name of registrant as specified in its charter) DELAWARE 33-0852923 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2230 BROADWAY SANTA MONICA, CA 90404 (Address of principal executive offices) (310) 453-1222 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filero an accelerated fileroor a non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): YesoNo x There were 67,673,344 shares outstanding of the issuer's Common Stock as of October 31, 2007. GENIUS PRODUCTS, INC. AND SUBSIDIARIES INDEX PAGE PARTI FINANCIAL INFORMATION Item1 Financial Statements 4 Condensed Consolidated Balance Sheets at September 30, 2007 (unaudited) and December 31, 2006 (audited) 4 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 (unaudited) and 2006 (unaudited) 5 Condensed Consolidated Statements of Cash Flow for the Nine Months Ended September 30, 2007 (unaudited) and 2006 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3 Quantitative and Qualitative Disclosures About Market Risk 19 Item4 Controls and Procedures 19 PARTII OTHER INFORMATION Item1 Legal Proceedings 21 Item1A Risk Factors 21 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item3 Defaults Upon Senior Securities 21 Item4 Submission of Matters to a Vote of Security Holders 21 Item5 Other Information 21 Item6 Exhibits 22 SIGNATURES 23 2 NOTICE ABOUT FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q includes “forward-looking statements”. To the extent that the information presented in this Quarterly Report discusses financial projections, information or expectations about our business plans, results of operations, products or markets, or otherwise makes statements about future events, such statements are forward-looking. Such forward-looking statements can be identified by the use of words such as “intends”, “anticipates”, “believes”, “estimates”, “projects”, “forecasts”, “expects”, “plans” and “proposes”. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. These include, among others, the cautionary statements in the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of this Quarterly Report. These cautionary statements identify important factors that could cause actual results to differ materially from those described in the forward-looking statements. When considering forward-looking statements in this Quarterly Report, you should keep in mind the cautionary statements in the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections, and other sections of this Quarterly Report. Except as required by law, we do not intend to update our forward-looking statements, whether written or oral, to reflect events or circumstances after the date of this Quarterly Report. 3 PART I - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AND PAR VALUE INFORMATION) September 30, December 31, 2007 2006 (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ 3,162 $ 3,745 Prepaid expenses and other current assets 201 110 Amounts receivable from affiliate 882 777 Notes receivable from affiliate 6,000 - Total current assets 10,245 4,632 Investment in Distributor 79,391 84,796 Total assets $ 89,636 $ 89,428 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ - $ 59 Accrued expenses 1,022 865 Total current liabilities 1,022 924 Deferred tax liability 12,964 13,021 Total liabilities 13,986 13,945 Commitments and contingencies Stockholders' equity: Preferred stock, $.0001 par value; 10,000,000 shares authorized; no shares outstanding - - Series W preferred stock, $.0001 par value; 100 shares authorized and outstanding - - Common stock, $.0001 par value; 300,000,000 shares authorized; 67,488,344 and 63,305,195 shares outstanding, respectively 7 6 Additional paid-in capital 113,101 105,375 Accumulated deficit (37,458 ) (29,898 ) Total stockholders' equity 75,650 75,483 Total liabilities and stockholders' equity $ 89,636 $ 89,428 See accompanying notes to condensed unaudited interim financial statements. 4 GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT PER SHARE INFORMATION) (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues, net of sales returns, discounts and allowances of $3,937 and $40,882 for the three and nine months ended September 30, 2006 $ - $ 15,015 $ - $ 119,011 Total costs of revenues - 15,318 130,870 Gross loss - (303 ) - (11,859 ) Operating expenses (income): Selling, general and administrative 448 4,166 1,559 18,621 Gain on sale, related party - - - (63 ) Equity in net loss from Distributor 3,010 63 6,259 63 Total operating expenses 3,458 4,229 7,818 18,621 Loss from operations (3,458 ) (4,531 ) (7,818 ) (30,480 ) Interest and other income, net 86 78 202 113 Loss before provision (benefit) for income taxes and extraordinary item (3,372 ) (4,453 ) (7,616 ) (30,367 ) Provision (benefit) for income taxes 104 8,053 (57 ) 6,780 Loss before extraordinary item (3,476 ) (12,506 ) (7,559 ) (37,147 ) Extraordinary gain - 53,760 - 53,760 Net income (loss) $ (3,476 ) $ 41,254 $ (7,559 ) $ 16,613 Basic and Diluted EPS Loss per share before extraordinary item $ (0.05 ) $ (0.20 ) $ (0.11 ) $ (0.61 ) Extraordinary gain per share - $ 0.88 - $ 0.88 Net income (loss) per share $ (0.05 ) $ 0.68 $ (0.11 ) $ 0.27 Basic and fully diluted average weighted shares 66,951,924 61,370,448 65,738,041 60,888,488 See accompanying notes to condensed unaudited interim financial statements. 5 GENIUS PRODUCTS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS, EXCEPT WARRANT INFORMATION) (UNAUDITED) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ (7,559 ) $ 16,613 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization - 116 Equity in net loss (income) from Distributor 6,259 (36 ) Amortization and impairment of film library - 12,508 Change in allowance for doubtful accounts and provision for returns - 17,423 Operating expenses paid by related party 884 181 Change in provision for obsolete inventory - 3,922 Extraordinary gain - (60,046 ) Stock compensation expense 654 6,447 Deferred tax liability (57 ) 13,065 Changes in assets and liabilities: Increase in accounts receivable - (65,331 ) Increase in inventories - (12,360 ) (Increase) decrease in prepaid expenses, notes receivable and deposits (91 ) 279 Increase in royalty advances - (2,416 ) Increase in film library - (1,456 ) Decrease in accounts payable (59 ) (3,827 ) Increase in accrued expenses and other 157 17,470 Increase in deferred revenue - 2,494 Increase in remittance to licensors - 50,992 Net cash provided by (used in) operating activities 188 (3,962 ) Cash flows from investing activities: Investment in Distributor - (20,329 ) Short-term note receivable from affiliate (6,000 ) - Restricted cash - (303 ) Purchase of property and equipment - (448 ) Net cash used in investing activities (6,000 ) (21,080 ) Cash flows from financing activities: Net payments on notes payable and debentures - (5,230 ) Proceeds from exercise of options 1,595 529 Proceeds from exercise of warrants 3,634 217 Net cash provided by (used in) financing activities 5,229 (4,484 ) Net decrease in cash and cash equivalents (583 ) (29,526 ) Cash and cash equivalents at beginning of period 3,745 30,597 Cash and cash equivalents at end of period $ 3,162 $ 1,071 Supplemental disclosure of cash flow information Noncash transactions: Noncash net asset exchanged for investment in Distributor $ - $ 11,851 Write-off of redeemable common stock $ - $ 414 Warrant holders cashless exercised 1,625,954 warrants, pursuant to which 490,928 shares were issued during the nine months ended September 30, 2007. See accompanying notes to condensed unaudited interim financial statements. 6 GENIUS PRODUCTS, INC. AND SUBSIDIARIES NOTES TOCONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1.NATURE OF BUSINESS, THE WEINSTEIN COMPANY TRANSACTION, AND INVESTMENT IN DISTRIBUTOR NATURE OF BUSINESS Genius Products, Inc. (OTC BB:GNPI) ("we" "our" or the "Company"), along with The Weinstein Company Holdings LLC (“TWC Holdings”) and its first-tier subsidiary, W-G Holding Corp. (“W-G Holdings”)own Genius Products, LLC (the "Distributor"), a leading entertainment products company that distributes, licenses, acquires and produces an expanding library of feature films, television programming, family, lifestyle and trend entertainment on digital versatile discs (“DVD”), as well as Blu-Ray and HD DVD formats and all other hard carrier devices and on emerging digital distribution technologies, including mobile electronic devices and the Internet.The Distributor primarily focuses on four core branded content areas: major theatrical/independent film, sports, lifestyle and family/faith based content. The Distributor handles the distribution, marketing and sales for many brands including The Weinstein Company®, Dimension Films™, Independent Film Channel (IFC)®, Wellspring™, RHI Entertainment™, ImaginAsian Entertainment, Dragon Dynasty™, Peace Arch Entertainment, Laugh Factory, ESPN®, World Wrestling Entertainment, Inc.® (“WWE”), Animal Planet, The Learning Channel, Classic Media, Entertainment Rights, Sesame Workshop®, Plaza Sesamo®, Discovery Kids™ and Impact Entertainment, among others.We are the managing member of the Distributor, in which we hold a 30% equity interest. The Distributor uses third-party distribution facilities located throughout the United States and ships and sells its products directly to retailers, rentailers, and wholesale distribution companies. The Distributor distributes to over 25,000 retail locations.The Distributor sells to mass retail stores including Target, Wal-Mart, Kmart, Meijers, ShopKo, Costco and Sam’s Club; children’s toy stores including Toys R Us; electronics stores including Best Buy, Fry’s and Circuit City; bookstores including Borders and Barnes & Noble; music retailers including Trans World Entertainment and Virgin; internet retailers including Amazon, Netflix and iTunes; rental outlets including Blockbuster, Movie Gallery and Hollywood Video; direct marketing companies including QVC and Columbia House; as well as other non-traditional outlets.The Distributor also distributes to wholesale distribution companies including Alliance Entertainment, Ingram, VPD and Baker &
